 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10

11    STEVEN SORIA,                                      CASE NO. 1:18-cv-0635-LJO-JLT (PC)
12                                                       ORDER ADOPTING FINDINGS AND
                         Plaintiff,                      RECOMMENDATIONS TO PROCEED
13
                                                         ONLY ON COGNIZABLE CLAIMS AND
14           v.                                          TO DISMISS WITH PREJUDICE ALL
                                                         OTHER CLAIMS AND DEFENDANTS
15    RAFEL ZUNGIA, et al.,
                                                         (Doc. 10)
16
                         Defendants.
17

18          Plaintiff, a federal prisoner proceeding pro se, has filed this civil rights action seeking
19   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On October 1, 2019, the magistrate judge filed findings and recommendations herein
22   which were served on plaintiff and which contained notice to plaintiff that any objections to the
23   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed
24   objections to the findings and recommendations.
25          The court has reviewed the file and finds the findings and recommendations to be
26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
27   ORDERED that:
28
 1          1. The findings and recommendations filed October 1, 2019, are adopted in full;

 2          2. Plaintiff’s first amended complaint states a cognizable Eighth Amendment medical

 3   indifference claim against defendants Lt. Herron, Camp Administrator Allison, Dr. Morales, and

 4   Case Manager Coordinator R. Gonzales. All other claims and defendants are hereby dismissed

 5   with prejudice; and

 6          3. This matter is referred back to the magistrate judge for further proceedings consistent

 7   with this order.

 8
     IT IS SO ORDERED.
 9

10      Dated:     December 18, 2019                       /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
